 FOUR SEASONS NURSING CENTERFour Seasons Nursing Center of JolietandInterna-tionalUnion of Operating Engineers,Local 399.AFL-CIO,Petitioner.Case 13-RC-13149January 15, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn September 28, 1973, the Acting RegionalDirector for Region 13 issued a Decision andDirection of Election in the above-entitled proceed-ing in which he directed an election in a unit of "allmaintenance men and helpers .," comprised oftwo employees at the Employer's nursing center. Inrendering that unit determination the Acting Region-alDirector rejected the Emr loyer's contention that aunit composed solely of maintenance employees isnot appropriate. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theActingRegionalDirector'sdecisionand brief,asserting,interaha,that in finding a unit ofmaintenance employees without a determination thatthe two maintenance men had special skills orinterestsdistinct from the other employees, theActingRegionalDirector's findingswere clearlyerroneous and departed from officially reportedprecedent.By telegraphic order dated October 29, 1973, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisISeeMonsantoCompany,183 NLRB 415403casewith respect to the issues under review andmakes the following findings:The Employer operates a nursing home in Joliet,Illinois,where it employs approximately 143 employ-ees in seven distinct departments: activities, adminis-tration, dietary, housekeeping, laundry, nursing, andmaintenance.Threemen are employed in the maintenancedepartment, including a supervisor. The duties ofmaintenance employees include cleaning, emptyingtrash,moving furniture, replacing light bulbs, keep-ing up the outer grounds, and minor functions ofcarpentry, painting, and plumbing. They also per-formminor repair work; major repair work iscontracted out to specially skilled workers fromoutside the nursing home.All employees of the nursing home work through-out the home, are hourly paid, punch the sametimeclock, and share common dining and lockerareas.Although there is virtually no interchange ofduties between the maintenance department and theother departments, both maintenance and house-keeping employees perform basically a cleaningfunction.Moreover, when the maintenance supervi-sor is absent, his duties are taken over by thehousekeeping supervisor.On the basis of the foregoing, and especially thefact that the maintenance employees primarilyperform duties not requiring a high degree of skill orspecialized training, we find, contrary to the ActingRegional Director, that the maintenance unit soughtherein is not composed of a distinct and homogene-ous group of employees with interests separate fromthose of other employees, and therefore is not anappropriate unit.' Accordingly, we shall dismiss thepetition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.208 NLRB No. 50